DETAILED ACTION
The office action is responsive to an application filed on 10/8/21 and is being
examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending.

Priority
The current application filed on 10/8/21 claims priority from provisional application
63/089,686 filed on 10/9/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims cover performance of the limitation in the mind or by pencil and paper and as a mathematical concept.
Claims 1, 11 and 21
Regarding step 1, claims 1, 11 and 21 are directed towards a method, system and medium which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “generating, using the hardware processor, a central corridor for the building”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “dividing, using the hardware processor, for each of the plurality of floors of the building, an area of a floor into a plurality of partitions by creating subdividing lines that connected from the central corridor to an exterior outline of the floor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building that iteratively (1) allocates the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information, (11) generates, for each unit in the building, a score for a unit that combines a lighting sub-score corresponding to an estimated amount of light expected to be received in the unit, a view sub-score corresponding to a location of the unit within the building, and a distance sub-score corresponding to proximity of the unit to one or more amenities; and (ii1) combines the score for each unit of the floor in the building to generate a cumulative layout score for generated layouts including the allocated units in the building”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of “receiving, using a hardware processor, building shape information and building constraint information for a layout of a building from a computing device, wherein the building comprises a plurality of floors amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the limitation of “in response to determining that a stopping criteria has been 
reached in which the cumulative layout score between a current layout iteration and a previous 
layout iteration is less than a predetermined threshold value, causing, using the hardware 
processor, a user interface to be presented on a computing device, wherein the user interface 
presents the optimized layout of units allocated to each floor of the building”, amounts to extra-
solution activity, where results are provided on a user interface.  The limitation functions as a 
generic computer function, where the optimized layout of the units allocated to each floor of the 
building are displayed on a user interface.
Further, claim 1 recites the additional element of a processor. The processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, using a hardware processor, building shape information and building constraint information for a layout of a building from a computing device, wherein the building comprises a plurality of floors is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 11
Claim 11 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Claim 21
Regarding step 2A, prong 1, claim 21 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Regarding step 2A, prong 2, the limitation of receiving building shape information and building constraint information for a layout of a building from a computing device, wherein the building comprises a plurality of floors amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, claim 1 recites the additional element of a processor and medium. The processor and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving building shape information and building constraint information for a layout of a building from a computing device, wherein the building comprises a plurality of floors is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claims 2 and 12
Dependent claims 2 and 12 recites “wherein the building shape information includes geometric information of the building and the building constraint information includes a number of types of different units that are to be included in the building”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3 and 13
Dependent claims 3 and 13 recites “determining unit mix information for the building based on location information of the building”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claims 4 and 14
Dependent claims 4 and 14 recites “wherein the plurality of partitions are constructed such that a center of a first partition is a particular distance from a center of a second partition that is adjacent to the first partition and wherein the first partition and the second partition have different areas”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 5 and 15
Dependent claims 5 and 15 recites “wherein the area of the floor is allocated into units by combining partitions having an area greater than a particular threshold to generate a set of first units and successively combining remaining partitions having an area less than the particular threshold to generate a set of second units”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 6 and 16
Dependent claims 6 and 16 recites “wherein the area of the floor is allocated into units based on one or more adjacency factors indicating a preference to allocate particular unit types”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 7 and 17
Dependent claims 7 and 17 recites “determining an estimate occupancy of the floor of the building, wherein the area of the floor is allocated into units based on expected noise conditions for the estimated occupancy of the floor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 8 and 18
Dependent claims 8 and 18 recites “wherein the lighting sub-score is generated using a lighting model that projects light from a particular direction at a particular point corresponding to the unit”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 9 and 19
Dependent claims 9 and 19 recites “wherein the score for each unit in the building is generated based on a location quality of a unit that incorporates a floor of the building that the unit is in and a location of the building that the unit is in”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claims 10 and 20
Dependent claims 10 and 20 recites “wherein the user interface presents a progression of 
the layouts of the building over a plurality of iterations of the optimization function”.  This 
limitation amounts to extra-solution activity, where a progression of the layouts of the building 
are provided on a user interface.  This limitation functions as a generic computer function, where 
a progression of the layouts of the building over a plurality of iterations of the optimization 
function is displayed on the user interface.
Claims 1-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable 
over Krebs et al. (U.S. PGPub 2012/0078685) (from IDS dated 3/3/22) in view of Okada (U.S. PGPub 2007/0260432) (from IDS dated 3/3/22) in further view of Sato et al. (JP 2002032701) (Translation) in further view of Takasao (JP 2007334851) (Translation).

Examiner’s note: Regarding the limitation of claim 1 that states “a view sub-score corresponding to a location of the unit within the building, and a distance sub-score corresponding to proximity of the unit to one or more amenities”, the examiner considers the design value of the position of the dwelling unit to be the sub-score corresponding to a location of the unit within the building, since the design value corresponds to the arrangement of the dwelling unit in the building, see paragraph [0026] of the Sato et al. reference.
Regarding the limitation of claim 1 that states “and a distance sub-score corresponding to proximity of the unit to one or more amenities”, the examiner considers the elevator to be the amenity, since the elevator is an amenity of the building, see paragraph [0027] od the Sato et al. reference.

	With respect to claim 1, Krebs et al. discloses “A method for building layout generation” as [Krebs et al. (paragraph [0064])];
“receiving, using a hardware processor, building shape information and building constraint information for a layout of a building from a computing device” as [Krebs et al. (paragraph [0068])];
“wherein the building comprises a plurality of floors” as [Krebs et al. (paragraph [0107])];
“generating, using the hardware processor, a central corridor for the building” as [Krebs et al. (paragraph [0024], paragraph [0135])];
“dividing, using the hardware processor, for each of the plurality of floors of the building, an area of a floor into a plurality of partitions by creating subdividing lines that connected from the central corridor to an exterior outline of the floor” as [Krebs et al. (paragraph [0081])];
While Krebs et al. teaches receiving building shape information and building constraint information for a layout of a building, Krebs et al. does not explicitly disclose “applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building; and (iii) combines the score for each unit of the floor in the building to generate a cumulative layout score for generated layouts including the allocated units in the building; and in response to determining that a stopping criteria has been reached in which the cumulative layout score between a current layout iteration and a previous layout iteration is less than a predetermined threshold value, causing, using the hardware processor, a user interface to be presented on a computing device, wherein the user interface presents the optimized layout of units allocated to each floor of the building”
Okada discloses “applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building” as [Okada (paragraph [0079], paragraph [190] – [0191], Fig. 18)];
“and (iii) combines the score for each unit of the floor in the building to generate a cumulative layout score for generated layouts including the allocated units in the building” as [Okada (paragraph [0188] – [0189], Fig. 18)];
“and in response to determining that a stopping criteria has been reached in which the cumulative layout score between a current layout iteration and a previous layout iteration is less than a predetermined threshold value, causing, using the hardware processor, a user interface to be presented on a computing device, wherein the user interface presents the optimized layout of units allocated to each floor of the building” as [Okada (paragraph [0079] – [0080])];
Krebs et al. and Okada are analogous art because they are from the same field endeavor of analyzing the layout of a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Krebs et al. of receiving building shape information and building constraint information for a layout of a building by incorporating applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building; and (iii) combines the score for each unit of the floor in the building to generate a cumulative layout score for generated layouts including the allocated units in the building; and in response to determining that a stopping criteria has been reached in which the cumulative layout score between a current layout iteration and a previous layout iteration is less than a predetermined threshold value, causing, using the hardware processor, a user interface to be presented on a computing device, wherein the user interface presents the optimized layout of units allocated to each floor of the building as taught by Okada for the purpose of creating a detailed layout design.
The motivation for doing so would have been because Okada teaches that by creating a detailed layout design process that takes into account construction, the workload of the layout design process can be lightened (Okada (paragraph [0021] – [0022).
While the combination of Krebs et al. and Okada teaches applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building, Krebs et al. and Okada do not explicitly disclose “(i) allocates the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information; a view sub-score corresponding to a location of the unit within the building, and a distance sub-score corresponding to proximity of the unit to one or more amenities”
Sato et al. discloses “(i) allocates the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information” as [Sato et al. (paragraph [0026] – [0028])];
“a view sub-score corresponding to a location of the unit within the building” as Sato et al. (paragraph [0026])] Examiner’s interpretation: The examiner considers the design value of the position of the dwelling unit to be the sub-score corresponding to a location of the unit within the building, since the design value corresponds to the arrangement of the dwelling unit in the building;
“and a distance sub-score corresponding to proximity of the unit to one or more amenities” as Sato et al. (paragraph [0027])] Examiner’s interpretation: The examiner considers the elevator to be the amenity, since the elevator is an amenity of the building; 
Krebs et al., Okada and Sato et al. are analogous art because they are from the same field endeavor of analyzing the layout of a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Krebs et al. and Okada of applying, using the hardware processor, the building constraint information and the plurality of partitions into an optimization function to generate an optimized layout of units for the building by incorporating (i) allocates the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information; a view sub-score corresponding to a location of the unit within the building, and a distance sub-score corresponding to proximity of the unit to one or more amenities as taught by Sato et al. for the purpose of preventing the occurrence of a fire in an indoor space.
The motivation for doing so would have been because Sato et al. teaches that by preventing the occurrence of a fire in an indoor space, the ability to evaluate the performance of abuilding with respect to environmental change can be accomplished (Sato et al. (paragraph [0005] – [0006]).
While the combination of Krebs et al., Okada and Sato et al. teach allocating the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information, Krebs et al., Okada and Sato et al. do not explicitly disclose “(ii) generates, for each unit in the building, a score for a unit that combines a lighting sub-score corresponding to an estimated amount of light expected to be received in the unit” 
Takasao discloses “(ii) generates, for each unit in the building, a score for a unit that combines a lighting sub-score corresponding to an estimated amount of light expected to be received in the unit” as [Takasao (paragraph [0035], paragraph [0048])];
Krebs et al., Okada, Sato et al. and Takasao are analogous art because they are from the same field endeavor of analyzing the layout of a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Krebs et al., Okada and Sato et al. of allocating the area of the floor into units by combining a subset of the plurality of partitions based on the building constraint information by incorporating (ii) generates, for each unit in the building, a score for a unit that combines a lighting sub-score corresponding to an estimated amount of light expected to be received in the unit as taught by Takasao for the purpose of providing an optical environment analysis program and apparatus that has an high calculation speed and does not reduce accuracy.
The motivation for doing so would have been because Takasao teaches that by providing an optical environment analysis program and apparatus that has an high calculation speed and does not reduce accuracy, the ability to have light from a light source provide light into the interior of a building where the calculation of reflected light can be calculated, can be accomplished (Takasao (paragraph [0003] – [0006]).

With respect to claim 2, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Krebs et al. discloses “wherein the building shape information includes geometric information of the building” as [Krebs et al. (paragraph [0068], paragraph [0070];
Sato et al. discloses “and the building constraint information includes a number of types of different units that are to be included in the building” as [Sato et al. (paragraph [0026] –[0027];

With respect to claim 3, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Sato et al. discloses “determining unit mix information for the building based on location information of the building” as [Sato et al. (paragraph [0038])];
With respect to claim 4, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Krebs et al. discloses “wherein the plurality of partitions are constructed such that a center of a first partition is a particular distance from a center of a second partition that is adjacent to the first partition and wherein the first partition and the second partition have different areas” as [Krebs et al. (paragraph [ [0081])];

With respect to claim 5, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Sato et al. discloses “wherein the area of the floor is allocated into units by combining partitions having an area greater than a particular threshold to generate a set of first units and successively combining remaining partitions having an area less than the particular threshold to generate a set of second units” as [Sato et al. (paragraph [0026] – [0027)];

With respect to claim 6, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Sato et al. discloses “wherein the area of the floor is allocated into units based on one or more adjacency factors indicating a preference to allocate particular unit types” as [Sato et al. (paragraph [0026] – [0027)];

With respect to claim 8, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Takasao discloses “wherein the lighting sub-score is generated using a lighting model that projects light from a particular direction at a particular point corresponding to the unit” as [Takasao (paragraph [0037])];

With respect to claim 9, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Sato et al. discloses “wherein the score for each unit in the building is generated based on a location quality of a unit that incorporates a floor of the building that the unit is in and a location of the building that the unit is in” as [Sato et al. (paragraph [0026] – [0027)];

With respect to claim 10, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above and, Krebs et al. discloses “wherein the user interface presents a progression of the layouts of the building over a plurality of iterations of the optimization function” as [Krebs et al. (paragraph [0136], Fig. 21)];

With respect to claim 11, Krebs et al. discloses “A system for building layout generation” as [Krebs et al. (paragraph [0005], paragraph [0024])];
“a hardware processor” as [Krebs et al. (paragraph [0024], paragraph [0172], Fig. 29)];
The other limitations of the claim recite the same substantive limitations as claim 1 and are rejected using the same teachings.

With respect to claims 12-16 and 18-20, the claims recite the same substantive limitations as claims 2-6 and 8-10 and are rejected using the same teachings.

With respect to claim 21, Krebs et al. discloses “A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for building layout generation” as [Krebs et al. (paragraph [0024], paragraph [0172], Fig. 29)];
The other limitations of the claim recite the same substantive limitations as claim 1 and are rejected using the same teachings.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs 
et al. (U.S. PGPub 2012/0078685) (from IDS dated 3/3/22), Okada (U.S. PGPub 2007/0260432) (from IDS dated 3/3/22) in further view of Takasao (JP 2007334851) (Translation), Sato et al. (JP 2002032701) (Translation) in view of Tomastik (W0 2009038558).

With respect to claim 7, the combination of Krebs et al., Okada, Sato et al. and Takasao discloses the method of claim 1 above.
While the combination of Krebs et al., Okada, Sato et al. and Takasao teaches receiving, using a hardware processor, building shape information and building constraint information for a layout of a building from a computing device, Krebs et al., Okada, Sato et al. and Takasao do not explicitly disclose “determining an estimate occupancy of the floor of the building, wherein the area of the floor is allocated into units based on expected noise conditions for the estimated occupancy of the floor”
Tomastik discloses “determining an estimate occupancy of the floor of the building, wherein the area of the floor is allocated into units based on expected noise conditions for the estimated occupancy of the floor” as [Tomastik (Pg. 6, 2nd paragraph “In an exemplary embodiment, etc.”, Pg. 8, 1sy paragraph, “The second component of the equation, etc.”)];
Krebs et al., Okada, Sato et al., Takasao and Tomastik are analogous art because they are from the same field endeavor of analyzing the layout of a floor plan.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Krebs et al., Okada, Sato et al. and Takasao of receiving, using a hardware processor, building shape information and building constraint information for a layout of a building from a computing device by incorporating determining an estimate occupancy of the floor of the building, wherein the area of the floor is allocated into units based on expected noise conditions for the estimated occupancy of the floor as taught by Tomastik for the purpose of calculating an occupancy estimate in a region.
The motivation for doing so would have been because Tomastik teaches that by calculating an occupancy estimate in a region using sensor data and an occupancy estimator, the ability to collect accurate information regarding the occupancy of a region can be accomplished (Tomastik (Pg. 1 lines 7-21, “Knowledge regarding the occupancy, etc.).

With respect to claim 17, the claim recites the same substantive limitations as claims 7 and are rejected using the same teachings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Koon (U.S. PGPub 2020/0134748) is a system and method for collecting, evaluating and ranking residential real estate property layout design data for prospective home buyers and tenants based on the floor plan and a dimension attribute of the unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        



/BERNARD E COTHRAN/Examiner, Art Unit 2147